DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US2016/0038122 A1, 2016-02-11) (hereinafter “Lee”) as provided by applicant, in view of Ba et al (Advances in neural information processing systems, 2014, pp.2654–2662, 2014-12-08) (hereinafter “Ba”).

	Regarding claim 1, Lee teaches a medical imaging device (“An ultrasound diagnosis apparatus” [abst], [clm 1], [figs. 1, 4-5 and assoc par]) comprising, 
	an imaging apparatus configured to collect image data of a subject (“a data acquisition unit configured to acquire volume data” [clm 1], [figs. 4-5 and assoc par]), 
the imaging apparatus including one of a magnetic resonance imaging apparatus, a computerized tomography apparatus, and an ultrasound imaging apparatus (“The data acquisition unit 410 acquires volume data for a head of an object. In this case, the volume data may be 3D volume data of the object generated using ultrasound signals received via the probe” [0090], [figs. 1-2, 4-5 and assoc par]; data acquisition unit (i.e. imaging apparatus) comprises an ultrasound probe to image the head [see figs. 1, 5 reproduced below]); 
	an image processor (“an image processor” [clm 1], [figs. 1, 4-5 and assoc par]) configured to: 
	extract a specified cross section from the image data collected by the imaging apparatus (“an image processor configured to detect a mid-sagittal plane (MSP) from the volume data, generate an MSP image corresponding to the MSP, detect at least one measurement plane based on the MSP, and generate at least one measurement plane image” [clm 1]; planes (i.e. cross sections) are compiled into volume data (i.e. the image data), detecting a mid-sagittal plane and generating an image thereof is extracting a specified cross section from volume data), 
	introduce a learning model trained in advance to output discrimination scores for a plurality of cross sectional image data, the discrimination score representing spatial or temporal proximity to the specified cross section (“the image processor … automatically detects the MSP by using a machine learning technique” [clm 20]; “a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes that are perpendicular to an MSP. In this case, a score may represent similarity between each of the candidate planes and a measurement plane. For example, the score may be determined by a machine learning classifier,” [0128]; a machine learning technique (i.e. introducing a learning model) comprising machine learning classifier is trained in advance and applied to volume data to derive a score (i.e. discrimination score) based on similarity between perpendicular planes (i.e. spatial proximity to specified cross section) [0103] [0126]-[0131]), and
	select a plurality of cross sectional images from the image data and to extract the specified cross section on the basis of a result of applying the learning model to the cross sectional images being selected (“the image processor 520 may automatically detect an MSP by using a machine learning technique” [0126]; “select a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes” [0128]; a machine learning classifier is applied to candidate planes (i.e. a plurality of cross sectional images) chosen from volume data to extract the specified plane [0128]-[0131]); and
	a graphical user interface configured to display the specified cross section extracted from the image data, the graphical user interface including a plurality of user-controllable inputs for controlling selection and display of a candidate cross section different from the specified cross section (“The display 25 may display not only an ultrasound image, but also various pieces of information processed by the ultrasound diagnosis apparatus 100 on a screen image via a graphical user interface (GUI).” [0061], [figs. 1, 5 and assoc par]; “the user interface 550 may output a menu via which at least one of rotation, movement, and scaling of a line on an MSP image is performed. In other words, the user may change a measurement plane by rotating, moving, or scaling a line corresponding to the measurement plane on the MSP image via the user interface 550.” [0115]; menu presents user with plurality of control options and various pieces of information (i.e. a plurality of user-controllable inputs), user may use GUI to select and display images other than the MSP image (i.e. display a candidate cross section different from specified cross section) [see figs. 1, 5 reproduced below]);

    PNG
    media_image1.png
    439
    504
    media_image1.png
    Greyscale

Ultrasound apparatus comprising user interface 550 and display 530 (i.e. GUI) in communication with image processor 520; data acquisition unit 510 uses an ultrasound probe to collect cross section data for processing (Lee fig. 5, annotated)


    PNG
    media_image2.png
    793
    1312
    media_image2.png
    Greyscale

Data acquisition unit receives volume data (boxed, left) and communicates it to image processor; user interface allows operator to input instructions to control display of ultrasound image (boxed, right) (Lee fig. 1, annotated)
	but Lee fails to explicitly teach the model that is downsized by integrating a feature extraction layer of a trained model with a discrimination layer of an untrained model, wherein a weighting factor of the feature extraction layer integrated from the trained model is maintained and a learning rate of the discrimination layer integrated from the untrained model is increased.
	However, in a related field of endeavor, Ba teaches a generalized method wherein shallow feed-forward nets can learn image recognition tasks previously learned by deep nets ([abst], [2 Training Shallow Nets to Mimic Deep Nets p.2-3], [4 Object Recognition: CIFAR-10 p.5-6]);
	further teaching introducing a learning model that is downsized by integrating a feature extraction layer of a trained model with a discrimination layer of an untrained model (“[7] used a base convolution and pooling layer to study different deep architectures. We follow the approach in [7] …, and introduce a single layer of convolution and pooling in our shallow mimic models to act as a feature extractor to create invariance to small translations in the pixel domain … The shallow mimic net trained to mimic the teacher CNN (SNN-CNN-MIMIC-30k) achieves accuracy comparable to CNNs with multiple convolutional and pooling layers” [4.1 p.6]; shallow mimic net (i.e. the untrained model) has a single layer of convolution and pooling (i.e. a discrimination layer) and is in proximity to fully connected layers of the CNNs by training to mimic the teacher CNNs (i.e. integrating feature extraction of a trained model) [4 Object Recognition: Cifar-10] [see table 2 reproduced below]), wherein 

    PNG
    media_image3.png
    516
    683
    media_image3.png
    Greyscale

Convolution and pooling layers in combination are feature extraction layers used by trained teacher CNNs; the shallow mimic (i.e. untrained model) integrates a feature extraction layer of teacher CNN by training (boxed) (Ba table 2, annotated)
a weighting factor of the feature extraction layer integrated from the trained model is maintained and a learning rate of the discrimination layer integrated from the untrained model is increased (“The weights U and V can be learnt by back-propagating through the linear layer. This reparameterization of weight matrix W not only increases the convergence rate of the shallow mimic nets” [2.3 p.3]; the weights comprising the original weight matrix are maintained and reparameterized into lower rank matrices to speed up learning of the shallow network, increasing the convergence rate (i.e. learning rate) of the shallow mimic net [2 Training Shallow Nets to Mimic Deep Nets p.2-3]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Lee with the machine learning downsizing operations taught by Ba. Conventional ultrasound scan methods need measuring to be repeated until an ultrasound image of a desired cross-sectional plane is acquired, so modifying the device as claimed may allow a user to easily and quickly measure parameters of interest (Lee [0007]-[0009]). Convergence of the models can be increased by introducing a bottleneck linear layer with a number of linear hidden units between the input and the non-linear hidden layer to dramatically speed up learning (Ba [p.3]). The machine learning techniques used allow shallow networks to achieve accuracy comparable to much deeper CNNs (Ba [p.6]). 

	Regarding claim 2, Lee in view of Ba teach the medical imaging device according to claim 1, wherein Lee further teaches
	the image processor is further configured to store a plurality of learning models prepared in response to types of the cross section to be extracted (“The at least one measurement plane may include at least one selected from a transthalamic plane (TTP), a transventricular plane (TVP), or a transcerebella plane (TCP)” [0023]; “memory 40 stores various data processed by the ultrasound diagnosis apparatus … and may also store algorithms or programs which are to be executed in the ultrasound diagnosis apparatus” [0068], [0103], [figs. 3, 6-10 and assoc par]; memory stores a plurality of machine learning techniques comprising algorithms or programs (i.e. the learning models) configured to select specific imaging planes [see fig. 3 reproduced below]), and 

    PNG
    media_image4.png
    306
    867
    media_image4.png
    Greyscale

Various ultrasound cross sections detected and generated, using machine learning classification of extracted planes (Lee fig. 3, annotated)
	call learning models associated with the plurality of cross sectional images that are selected, out of the plurality of learning models (“the image processor 420 may automatically detect an MSP by using a machine learning technique” [0105]; “The image processor 520 may select a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes that are perpendicular to an MSP.” [0128]; image processor can communicate with memory to call machine learning techniques which select the cross sections of interest [see claim 1 rejection]). 

	Regarding claim 3, Lee in view of Ba teach the medical imaging device according to claim 1, wherein Lee further teaches, 
	the image processor is further configured to select a plurality of cross sections from the image data collected by the imaging apparatus (“The image processor 520 may select a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes that are perpendicular to an MSP.” [0128]; candidate planes (i.e. a plurality of cross sections) are selected by the image processor from the volume data), 
	apply the learning models to the plurality of cross sections that are selected (“detect the MSP by using a machine learning technique” [0022]; “the score may be determined by a machine learning classifier” [0128]; machine learning classifier scores (i.e. applies learning model) the candidate planes selected by the image processor using the volume data), and
	determine a result of applying the learning models to the plurality of cross sections that are selected (“a score may represent similarity between each of the candidate planes and a measurement plane.” [0128]; machine learning technique derives a distribution of scores for the candidate planes (i.e. the result)).  

	Regarding claim 5, Lee in view of Ba teach the medical imaging device according to claim 1, wherein Lee further teaches
	the image processor is further configured to accept adjustment according to a user on the cross section being extracted (“user interface configured to receive a request to change a measurement plane.” [0028]; the user is able to change a measurement plane (i.e. adjust cross section extraction) being imaged or measured via a user interface in communication with the image processor [fig. 5 and assoc par]), wherein, 
	the image processor reruns a part of processing, in response to an instruction of the adjustment that is accepted (“The image processor may change at least one of a measurement plane image and the at least one line in response to the request and changes a measured value based on the changed measurement plane image” [0029]; the image processor changes a measured value (i.e. reruns a part of processing) in response to user selection to change measurement plane image).  

	Regarding claim 6, Lee in view of Ba teach the medical imaging device according to claim 5, 
	Lee further teaches comprising a monitor configured to display a result of the processing of the image processor (“a display configured to display the MSP image and the at least one measurement plane image on a single screen.” [clm 1], [fig. 1, 4-5 and assoc par]; the measurement plane image and the MSP image (i.e. processing result) displays on a screen), wherein, 
	the monitor updates displayed details, when the image processor reruns the processing (“The image processor may change at least one of a measurement plane image and the at least one line in response to the request and changes a measured value based on the changed measurement plane image” [0029]; changing the measurement plane image updates the display).  

	Regarding claim 7, Lee in view of Ba teach the medical imaging device according to claim 1, wherein Lee further teaches, 
	the image data collected by the imaging apparatus is three-dimensional volume data (“image generator 24 may generate a three-dimensional (3D) ultrasound image via volume-rendering with respect to volume data” [0060]).  

	Regarding claim 9, Lee in view of Ba teach the medical imaging device according to claim 1, wherein Lee further teaches, 
	the imaging apparatus is an ultrasound imaging apparatus (“An ultrasound diagnosis apparatus” [clm 1]; [see claim 1 rejection]) comprising, 
	a probe configured to transmit and receive ultrasound signals (“The probe 2 transmits ultrasound waves to an object 1 …and receives echo signals reflected by the object 1.” [0054]), and 
		an image generator configured to generate an ultrasound image by using the ultrasound signals received by the probe (“The image processor 20 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 10” [0057]; “An image generator 24 may generate an ultrasound image” [0058]; image processor comprises an image generator 24 that generates ultrasound images (e.g. B mode, Doppler, 3D images, etc.) based on ultrasound data received by the probe [0054]-[0061] [see fig. 1 reproduced below]).

    PNG
    media_image5.png
    399
    1247
    media_image5.png
    Greyscale

Image generator 24 receives volume data derived from ultrasound signals received by probe 2 to generate ultrasound images (Lee fig. 1, annotated)

	Regarding claim 10, Lee teaches an image processing method for determining a target cross section to be processed from imaged data and for presenting the target cross section (“a protocol for diagnosing fetal brain abnormalities by using volume data” [0045], [fig. 10 and assoc par]; “detect a mid-sagittal plane (MSP) from the volume data, generate an MSP image corresponding to the MSP, detect at least one measurement plane based on the MSP, and generate at least one measurement plane image” [clm 1]; [see claim 1 rejection]), comprising: 
	preparing a learning model that is trained in advance to output discrimination scores for a plurality of cross sectional images (“the image processor … automatically detects the MSP by using a machine learning technique” clm 20; “machine learning algorithms may … automatically detect the biometric parameters via the taught computer to measure the biometric parameters” [0103]; “the score may be determined by a machine learning classifier,” [0128]; machine learning algorithms are taught (i.e. trained in advance) in order to apply scores to image planes (i.e. discrimination scores for cross sectional images) [see claim 1 rejection]), 
the discrimination score representing spatial or temporal proximity to an image of the target cross section (“a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes that are perpendicular to an MSP. In this case, a score may represent similarity between each of the candidate planes and a measurement plane. For example, the score may be determined by a machine learning classifier,” [0128]; [see claim 1 rejection]), and 
	obtaining a distribution of the discrimination scores of the plurality of cross sectional images selected from the imaged data and determining the target cross section on the basis of the distribution by using the learning model (“The image processor 520 may select a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes that are perpendicular to an MSP.” [0128]; [see claim 3 rejection]), wherein, 
	the learning model is trained in advance by using a plurality of cross sectional images and the image of the target cross section constituting the imaged data as learning data (“machine learning algorithms may teach a computer to automatically find biometric parameters by using a large number of images with biometric parameters indicated thereon and automatically detect the biometric parameters via the taught computer to measure the biometric parameters” [0103]; machine learning algorithms use a large number of indicated images (i.e. plurality of cross sectional images, target cross section) as learning data to detect a target cross section [see claim 1 rejection]); and
	displaying the specified cross section extracted from the image data on a graphical user interface that includes a plurality of user-controllable inputs for controlling selection and display of a candidate cross section different from the specified cross section (“The display 25 may display not only an ultrasound image, but also various pieces of information processed by the ultrasound diagnosis apparatus 100 on a screen image via a graphical user interface (GUI).” [0061], figs. 1, 5 and assoc par; “the user interface 550 may output a menu via which at least one of rotation, movement, and scaling of a line on an MSP image is performed. In other words, the user may change a measurement plane by rotating, moving, or scaling a line corresponding to the measurement plane on the MSP image via the user interface 550.” [0115]; [see claim 1 rejection]),
	but Lee fails to explicitly teach the model that is downsized by integrating a feature extraction layer of a trained model with a discrimination layer of an untrained model, wherein a weighting factor of the feature extraction layer integrated from the trained model is maintained and a learning rate of the discrimination layer integrated from the untrained model is increased.
	However, in a related field of endeavor, Ba teaches a method (“demonstrate that shallow feed-forward nets can learn the complex functions previously learned by deep nets” [abst]),
	further teaching a learning model is a downsized model obtained by integrating a feature extraction layer of a trained model, which is trained in advance by using a plurality of cross sectional images and the image of the target cross section constituting the imaged data as learning data, with a discrimination layer of an untrained model, followed by retraining (“used a base convolution and pooling layer to study different deep architectures…, and introduce a single layer of convolution and pooling in our shallow mimic models to act as a feature extractor … The shallow mimic net trained to mimic the teacher CNN (SNN-CNN-MIMIC-30k) achieves accuracy comparable to CNNs with multiple convolutional and pooling layers” [4.1 p.6]; “We do this by first training a state-of-the-art deep model, and then training a shallow model to mimic the deep model” [1 Introduction p.1]; training a deep model and then training a shallow model (i.e. retraining) is conducted to downsize the trained deep model, training the shallow model to mimic the trained deep model (i.e. integrating a feature extraction layer of a trained model) [see claim 1 rejection]), wherein 
a weighting factor of the feature extraction layer integrated from the trained model is maintained and a learning rate of the discrimination layer integrated from the untrained model is increased (“The weights U and V can be learnt by back-propagating through the linear layer. This reparameterization of weight matrix W not only increases the convergence rate of the shallow mimic nets” [2.3 p.3]; [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Lee with the machine learning downsizing operations taught by Ba. Conventional ultrasound scan methods need measuring to be repeated until an ultrasound image of a desired cross-sectional plane is acquired, so modifying the device as claimed may allow a user to easily and quickly measure parameters of interest (Lee [0007]-[0009]). Convergence of the models can be increased by introducing a bottleneck linear layer with a number of linear hidden units between the input and the non-linear hidden layer to dramatically speed up learning (Ba [p.3]). The machine learning techniques used allow shallow networks to achieve accuracy comparable to much deeper CNNs (Ba [p.6]).

	Regarding claim 12, Lee in view of Ba teach the image processing method according to claim 10, wherein Lee further teaches, 
	the imaged data is three-dimensional volume data or time-series image data acquired by an ultrasound imaging device (“image generator 24 may generate a three-dimensional (3D) ultrasound image via volume-rendering with respect to volume data” [0060]; [see claim 7 rejection]).


	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ba as applied to claims 3 and 10 above, and further in view of Chen et al (US2016/0081663 A1, 2016-03-24) (hereinafter “Chen”).

	Regarding claim 4, Lee in view of Ba teach the medical imaging device according to claim 3, wherein 
	Lee further teaches changing or narrowing down an area of the image data targeted for selecting the plurality of cross sections (“The image processor may determine one of a plurality of candidate planes that are perpendicular to the MSP as the TTP” [0024]; “image processor may determine one of a plurality of candidate planes that are perpendicular to the MSP and horizontal to the TTP as the TVP” [0025]; image processor determines multiple candidate planes from volume data to find TTP, and then TVP (i.e. narrows down the image data)), additionally user may command image processor to change the measurement plane [see claim 6 rejection]),
	but the above references fail to explicitly teach repeating in response to the learning model result.
	However, in the same field of endeavor, Chen teaches a system for diagnostic ultrasound imaging comprising a processor that automatically detects and measures a target structure using learning algorithms ([0001], [0081]-[0082], [figs. 1-3 and assoc par]);
	further teaching the processor repeats selecting of the plurality of cross sections and applying the learning models, in response to the result (“a subgroup of image frames that include the identified target structure may be identified from the plurality of 3D image frames” [0071]; “a plurality of 2D candidate scan planes corresponding to the subset of the edge points in each of the subgroup of image frames may be identified.” [0073]; “At each application of the classification algorithm to the reweighted input data, the classification algorithm learns an additional classifier that corrects errors made by the weighted majority of the previously learned classifiers.” [0081], [figs. 2, 3 and assoc par]; the system repeatedly selects a plurality of cross sections (e.g. a subgroup of image frames, plurality of 2D candidate scan planes) at multiple iterations using a learning model score (i.e. classification algorithm) [see figs. 2, 3 reproduced below]), and 
	changes or narrows down an area of the image data targeted for selecting the plurality of cross sections, at each iteration (“a subset of 3D edge points that correspond to the target structure identified in each image frame in the subgroup of image frames may also be identified” [0071]; candidate planes are selected from the plurality of 3D image frames using a machine learning algorithm to reduce the number (e.g. subset, subgroup, etc.) until a single desired scan plane is selected [see figs. 2, 3 reproduced below]).  

    PNG
    media_image6.png
    830
    580
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    773
    697
    media_image7.png
    Greyscale

The processor repeatedly identifies candidate planes in multiple steps (204, 210, 218) using scores for each frame, assigned via the machine learning algorithm (300) at every step (Chen figs. 2-3, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the image processing taught by Chen. Acquisition of optimal image frames may be complicated; it is challenging to obtain a scan plane that satisfies prescribed clinical guidelines because due to, for example, imaging artifacts caused by shadowing effect of bones, unpredictable patient movement, ubiquitous speckle noise, etc. (Chen [0004]). Moreover, operator and/or system variability may also limit reproducibility of HC measurements (Chen [0005]). Modifying the device may enable it to accurately detect one or more target structures in a plurality of image frames and identify an optimal image frame that includes one or more target structures in a desired scan plane (Chen [0004]).

	Regarding claim 11, Lee in view of Ba teach the image processing method according to claim 10, wherein Lee further teaches, 
	selecting a plurality of cross sections from a specified area of the imaged data and obtaining a distribution of the discrimination scores of the plurality of cross sections being selected (“The image processor may determine one of a plurality of candidate planes that are perpendicular to the MSP as the TTP” [0024]; “a score may represent similarity between each of the candidate planes and a measurement plane.” [0128]; [see claim 1, 3-4 rejections]), and
	narrowing down the area for selecting the plurality of cross sections (“image processor may determine one of a plurality of candidate planes that are perpendicular to the MSP and horizontal to the TTP as the TVP” [0025]; [see claim 4 rejection]),
	but the above references fail to explicitly teach repeatedly narrowing down the area for selecting the plurality of cross sections at each iteration.
	However, in the same field of endeavor, Chen teaches determining the target cross section repeats, selecting a plurality of cross sections from a specified area of the imaged data and obtaining a distribution of the discrimination scores of the plurality of cross sections being selected (“a subgroup of image frames that include the identified target structure may be identified from the plurality of 3D image frames” [0071]; “At each application of the classification algorithm to the reweighted input data, the classification algorithm learns an additional classifier that corrects errors made by the weighted majority of the previously learned classifiers.” [0081], [figs. 2, 3 and assoc par]; the method selects image frames/planes after iteratively scoring 3D image data [see claim 4 rejection]), and 
	narrowing down the area for selecting the plurality of cross sections at each iteration (“a plurality of 2D candidate scan planes corresponding to the subset of the edge points in each of the subgroup of image frames may be identified.” [0073]; desired scan plane is selected after repeatedly reducing the 3D image data via classification and selection [see claim 4 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the image processing taught by Chen. Acquisition of optimal image frames may be complicated; it is challenging to obtain a scan plane that satisfies prescribed clinical guidelines because due to, for example, imaging artifacts caused by shadowing effect of bones, unpredictable patient movement, ubiquitous speckle noise, etc. (Chen [0004]). Moreover, operator and/or system variability may also limit reproducibility of HC measurements (Chen [0005]). Modifying the device may enable it to accurately detect one or more target structures in a plurality of image frames and identify an optimal image frame that includes one or more target structures in a desired scan plane (Chen [0004]).


	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ba as applied to claim 1 above, and further in view of Li et al (US2017/0124426 A1, 2017-05-04) (hereinafter “Li”).
	Regarding claim 8, Lee in view of Ba teach the medical imaging device according to claim 1, 
	but the above references fail to explicitly teach the image data collected by the imaging apparatus is time-series image data. 
	However, in the same field of endeavor, Li teaches an ultrasound diagnosis apparatus that executes image processing to track a region of interest among a plurality of ultrasound frames ([clm 1], [0016]-[0017]);
	further teaching the image data collected by the imaging apparatus is time-series image data (“acquire a plurality of frames representing ultrasound images starting with an initial frame in time series” clm 1; acquiring a plurality of frames (i.e. the image data) is conducted in time series [0017]-[0025]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the time-series image data taught by Li. In time curve analysis (TCA) the region of interest (ROI) which the observer is interested in varies continuously in a series of ultrasound images obtained over time, so motion tracking of ROI is an important step to obtain reliable ROI and TCA results (Li [0003]). Modifying the device as claimed may enable the device to more accurately track the ROI than conventional systems (Li [0127]).


Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
	Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following:
	In response to the rejections, Applicant submits that Lee and Ba do not teach or suggest "introduce a learning model being that is downsized by integrating a feature extraction layer of a trained model with a discrimination layer of an untrained model, and being trained in advance to output discrimination scores for a plurality of cross sectional image data, the discrimination score representing spatial or temporal proximity to the specified cross section, wherein a weighting factor of the feature extraction layer integrated from the trained model is maintained and a learning rate of the discrimination layer integrated from the untrained model is increased," as recited in amended claim 1. 
	Lee and Ba are both silent with respect to a weighting factor of the feature extraction layer integrated from the trained model being maintained and a learning rate of the discrimination layer integrated from the untrained model being increased. Thus, the combination of the teachings of Lee and Ba would not result in the claimed invention. 
	Therefore, amended claim 1 is patentable over the cited references.

	Applicant has argued that the prior art references provided fail to teach claims 1 and 10, specifically the claim limitations "a weighting factor of the feature extraction layer integrated from the trained model being maintained and a learning rate of the discrimination layer integrated from the untrained model being increased".  As shown above, Lee in view of Ba is argued as indeed teaching the limitations recited in the rejections to claims 1 and 10 above. Specifically, Ba discloses a technique to speed up the shallow network learning by introducing a linear learning layer to reparameterize the weighting matrix of a larger deep net. The weighting factor (i.e. weighting matrix) applied to feature extraction in the deep net is maintained through the reparameterization into the low-rank matrices applied by the shallow mimic net. The learning rate increase is analogous to an increase in the rate of convergence, and is inherent to this machine learning technique as taught by Ba [2.3 Speeding-up Mimic Learning by Introducing a Linear Layer p.3].
	Examiner respectfully notes that there are no arguments made regarding the independent claims or directed to matter of the claim limitations in claims 2-9 and 11-12. Hence, the rejections of claims 1-12 under 35 U.S.C. § 103 are sustained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hinton et al (“Distilling the knowledge in a neural network,” arXiv preprint arXiv:1503.02531, 2015) teach significantly improved acoustic models of a heavily used commercial system by distilling the knowledge in an ensemble of models into a single model; introducing a new type of ensemble composed of one or more full models and many specialist models which learn to distinguish fine-grained classes that the full models confuse. These specialist models can be trained rapidly and in parallel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793